I would first like to congratulate our colleague,
the Uruguayan Minister Didier Opertti, on his election to
the presidency of our General Assembly.
I would also like to associate myself with the
statement made by our colleague, Mr. Wolfgang SchÃ¼ssel,
who spoke on behalf of the European Union. My country
shares and supports entirely the concerns and objectives
he outlined.
Unprecedented crises over the last few months have
shaken our economies and the economies of the entire
region. To varying degrees, the economies of the world
have all sustained the social and political consequences of
interdependence and the information systems that link
them. It therefore seems to me that the time has come to
rethink seriously the way in which international
institutions and national Governments deal with the
tensions and constraints which result from globalization.
This means specifically that we must reflect upon
the quality of life humankind will have in the next
century. Despite worrisome forecasts, we seem unable to
come up with a list of priorities which reflects the global
public interest. We must establish a common frame of
reference that ensures the peaceful coexistence of States
and their citizens while at the same time respecting their
diversity. This task is the indispensable corollary of
globalization, which has numerous ramifications for
current problems. The international communityâs
responses have therefore been flawed and partial and
subject to corporate logic and a narrow view of the
issues.
The limitations of these responses are well known to
us. Countless children died last year from diseases which
could have been eradicated. Tropical forests covering an
area equivalent to three times the size of Belgium
21


disappeared. The developing worldâs debt remains
untenably large, while expenditures for weapons continues
to grow. Incalculable numbers of people have been
detained, tortured, killed or forced to flee their countries.
Hundreds of innocent victims have lost their lives in
terrorist attacks.
Global information networks and new technologies
reduce distances. Thanks to television, more than one
billion people can today discover both manâs incredible
inventions and the worst abuses he is capable of. This is a
scenario which touches our conscience.
Todayâs crises affect the entire global system and call
for solutions on the same level. The only way to respond
effectively is to give a greater role to international solidarity
and social justice. Those are the two pillars of the new
international ethic that I would like to call for today. This
is not a simple task. No Government likes to limit its room
to manoeuvre, even for just causes, if it is the only one
paying the price for its commitments.
I am nevertheless convinced that the United Nations
is the best forum to have a debate on this matter of
international public interest. It is here, and nowhere else,
that we can draw up universally accepted norms that have
the approval of the largest possible number of States. The
Organization can help us strengthen international consensus
and the acceptance of codes of conduct designed to set the
boundaries of human dignity and peaceful coexistence.
Economic and financial power dominates the world,
but the last few months have shown that it is not capable of
running it. The globalization of political life and civil
society leads us to attempt to reach beyond national
limitations to confront our problems. Liberalization has
generated significant growth in trade and investments. It has
also led to increased transparency between our different
social systems. This transparency obliges us more than in
the past to reflect upon our concepts of the rights of the
individual and the need to defend them.
However, access to the global economic village has
not led to a concomitant strengthening of solidarity. The
capacity of men and women to adapt has been severely put
to the test. The grip of the logic of the marketplace on the
individual seems to relegate him to a secondary role in the
international system. Our societies should henceforth
reconcile the often very divergent effects that globalization
has on the individual and on the State â€” namely,
unemployment, competition and financial speculation. The
balance between the freedom of some and the rights of
others is all too often disturbed. Marginalization and
abject poverty are reappearing, thereby threatening the
exercise of the most fundamental of rights. After the
1980s â€” a lost decade, from the point of view of
development â€” the decade of structural adjustments has
been unable to put economies back on the road to
sustainable development. Differences in income, both at
the level of society and at the global level, have been
accentuated. What can we do? What must we do?
The Internet and the financial markets by themselves
cannot hold the international community together. We
know that Governments alone are incapable of dealing
with the problems with which they are confronted. This
is why new forms of solidarity and new ways of dealing
with these issues are indispensable. Only a strong political
international organization can counterbalance the forces of
the financial markets. The loss of power of nation-States
over financial and economic decisions is glaring; the
social consequences are even more so. This does not call
into question the existing consensus on the validity of
controlled liberalization of trade, but it does put all
Governments up against the wall. Has the time not come
for some sort of regulation that benefits everyone?
Indeed, liberalization cannot be an end in itself. It
has no purpose if it does not contribute to social progress
for the largest possible number of people. We should
therefore strive together to find concerted responses to the
uncontrolled and painful effects of this evolution by
strengthening public control throughout the world. In this
regard some have proposed an economic security council.
This is obviously an ambitious idea, but it does serve to
show how serious the threat of financial instability and
economic uncertainty is to our societies. In any case, an
intensified dialogue between the United Nations and the
Bretton Woods institutions must be instituted as a first
step.
Of course, regional strategies have been developed
to strengthen economic convergence in certain regions
and to integrate them into zones. Nevertheless, these
regional strategies should respect the rules of
multilateralism. Efficient partnerships based on mutual
trade have to be developed with other regions without
marginalizing third States. Developing countries must be
integrated in commerce and enjoy the fruits of market
liberalization. In this respect, my country supports the
efforts placed on record by the European Union in the
spirit referred to as â€œfair tradeâ€.
22


I would now like to say a few words about the United
Nations, which is at the centre of all these interactions. I
say to you, the representatives of the 185 nations committed
to the pursuit of the objectives of the United Nations, that
we have all too often forgotten our obligations under the
Charter. Now that we are free of the shackles of the cold
war and its ideological deadlocks, the obligation to
strengthen cohesion between States and to promote social
justice is more than ever the real order of business.
In this respect, I support the proposal to devote the
Millennium Assembly to the issue of the fight against
poverty. The gaze of much of the world will be turned
towards the United Nations at that time. It would be a
terrible failure if on that occasion we were only able to
refer poverty to various committees, soothing our
conscience with meetings of fleeting significance. As the
Secretary-General stresses in his report, the fight against
poverty starts with good governance. Political
democratization and mechanisms for revenue sharing are
indispensable elements.
The question of Central Africa is currently of
particular importance for Africa. After hopes were raised
for what some wanted to call an African renaissance, the
continent has again become prey to violence that is
becoming dangerously ethnic in character. Once again, the
principal victims are among the most vulnerable people in
the world.
The crisis in the Great Lakes region is a moral
challenge for the United Nations. It imposes on us the duty
of solidarity. We must help Africa to find solutions and to
implement them without interfering or trying to impose
solutions. The United Nations, together with the relevant
regional and subregional organizations, should involve itself
in an initiative to restore dialogue to the region and to put
confidence-building measures in place. I believe that a
conference on regional security and cooperation in the
Great Lakes region â€” if it is viewed as a process rather
than as a single event â€” could serve as the vehicle for
stabilizing the region. My country is willing to support such
an initiative.
Political instability, uninterrupted violence and
challenges to the nation State have led to large-scale
population movements. In Central Africa, Kosovo and
elsewhere, hundreds of thousands of families have been
forced to flee their homes and their land. It is our shared
duty to continue to assist humanitarian organizations in
their efforts to come to the aid of these refugees and to
enable them to return home. However, sometimes, when the
roads or the family land are littered with landmines and
children cannot go to school without being exposed to
physical danger, returning can be a problem. We must rid
ourselves of these landmines; their production must stop.
These devices of death must be for ever banished from
the Earth.
I welcome the entry into force of the Convention on
the total prohibition of anti-personnel landmines and
appeal to donor and victim countries to support the
integrated activities undertaken by the United Nations in
this field, including through voluntary financial
contributions.
But that is not enough. Conflict prevention should be
a priority, and within our Organization we must also pay
attention to the less spectacular aspects of conflict
prevention, such as early warning and the establishment
of an appropriate United Nations presence on the ground.
Conflict prevention will make no sense if we do not
at the same time put an end to the acquisition of arms by
those who attempt to resolve their problems through
violence. Belgium has responded positively to the
European Union initiative to formulate a code of conduct
for arms transactions. My country is also a strong
advocate of giving the United Nations Register of
Conventional Arms effective universal application. It is
also behind several initiatives designed to block the illegal
transfer of small arms. The Brussels conference, which
will take place in October, and our participation on the
Panel of Governmental Experts on Small Arms, provide
further examples of our commitment, which extends to all
sectors of disarmament. How could it be otherwise, when
some countries consider it useful to put on an alarming
show of their nuclear expertise?
A significant contribution to ethical renewal in
international relations was the adoption, after much work,
of the Statute of the International Criminal Court. It is
indeed shocking that those responsible for the most
reprehensible crimes, in particular genocide, can go
unpunished. Belgium has recently signed the Statute of
the International Criminal Court and intends to work for
its effective establishment. My country will also continue
to support the two existing United Nations ad hoc
criminal tribunals. Some countries still harbour doubts
about that important undertaking. However, a balance has
been found between international security and justice. The
only remaining question is whether we, so-called civilized
nations, are prepared to adopt binding rules so as to
ensure respect for the most elementary and universally
23


accepted principles of respect for the human being and
international coexistence. Adopting voluntary restrictions to
strengthen an international ethical code can only benefit
States and their citizens. That is truly the role of the State:
to ensure that its citizens are protected â€” if necessary,
through international law.
I do not consider it realistic to develop a global ethical
code without working for the protection and education of
our children. Working together with other countries, the
United Nations Childrenâs Fund (UNICEF) and other
United Nations organizations, Belgium has played an
important role in a number of initiatives. I propose that the
General Assembly at its fifty-third session build upon its
achievements with respect to the definition of standards for
the protection of children. Child labour is a waste of human
beings â€” for the girls and boys who are subjected to it and
for future generations. Market forces must yield in this
area. Like the enlistment of child soldiers, child labour is a
moral scandal that must be remedied through the
development of alternatives adapted to the sociocultural
context at the local level.
One of my Governmentâs priorities is the fight against
the most repugnant forms of exploitation. We are alarmed
by the use of the Internet by those who traffic in children
and by networks of prostitutes and all the new forms of
crime that make a mockery of traditional methods of
defending the rule of law. Here, too, international
cooperation is the only solution.
I am also ready to take the initiative, on the occasion
of the tenth anniversary of the Convention of the Rights of
the Child in 1999, to organize, together with UNICEF and
all interested countries, a meeting in Belgium at which we
can all share our experiences with regard to our respective
legislation.
The ideas that I have outlined will be not bear fruit if
Member States do not cooperate fully with the
Organization. Denying the Secretary-General the resources
needed to turn the United Nations into an efficient
instrument will only make matters worse. The Secretary-
General deserves our full support in his reform efforts.
The Security Council is crucial for the maintenance of
international peace and security. Its reform is of concern to
us all. I hope that in the not-too-distant future, a balanced
enlargement of the Council can be agreed upon. The work
undertaken during the past year has sometimes been
disappointing because of the stubborn resistance of several
countries. Belgium belongs to the majority of Member
States arguing for a strengthening of the authority of the
Council. My country clearly laid out its position: we
would like an equal increase in the number of permanent
and non-permanent members, better representation of the
various regions and self-imposed limits on the use of the
right of veto under certain conditions provided for in
advance. The privilege of veto is excessive when it is
used to the detriment of the interests of the international
community as whole.
The consensus proposal put forward by the group of
10 has numerous advantages and offers material for
further reflection. It is quite disturbing to see that a
minority of Member States are ignoring the evolution of
international relations over the last 50 years while at the
same time claiming for themselves a preponderant role in
the maintenance of international peace and security.
Postponing reform of the Security Council is tantamount
to an assault on its credibility.
The financial health of the Organization has not
improved much over the course of the last year. Belgium
believes that countries that accumulate arrears harm the
entire international community. The damage goes beyond
the resulting debt, because the Organization is denied the
means fully to discharge its mandate. Furthermore, the
reform process is jeopardized. Nothing can make up for
the damage this does to international cooperation and
social progress. The political and moral responsibility of
those Governments is at stake. None who speak from this
rostrum can claim their attachment to United Nations
ideals without accepting the financial obligations involved
in being a Member, that is, payment in full, on time and
without conditions of their financial contributions.
In face of the excesses of the international system,
the international community must be on guard. Here as
well our Organization can be the worldâs conscience. Its
weighty role is to help Member States formulate adequate
responses to the globalization with which we are
confronted. It is therefore in a serious yet hopeful frame
of mind that I look at the agenda of this session of the
General Assembly and pledge my countryâs full support
for the work ahead of us.



